Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 06/28/2022; and IDS filed on 06/28/2022.
Claims 1, 11 have been amended.
Claims 20-23 have been cancelled.
Claims 1-19 are pending in the instant application.
Claims 4, 12, 14-16, 18-19 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by APPEANING et al (US 2012/0100039).
	Applicant’s claims are directed to a film composition comprising of: a first surface is an adhesive; the second surface emits singlet oxygen that is toxic to microbials when activated by light or ultrasound, wherein the thickness correspond to a distance separating the first surface and the second surface; one or more material layers being opaque to light.
	APPEANING teaches a light activated antimicrobial article (see title) composition, wherein the antimicrobial devices may have a construction similar to that of a wound dressing (see [0003]) comprised of: a viscoelastic layer (see Fig. 1b; and [0027]); [0048] of polymer (see [0048], such as polyethylene and olefin-derived resins (see [0054]), wherein adhesive can be in this layer (see [0042]; [0048]), which reads on a first surface/material layer is an adhesive; a photosensitive layer (see Fig. 1b; and [0027]), which absorbs light (see abstract) and transfer the energy from light to singlet oxygen (see [0016]), which reads on the second surface/material layer emits singlet oxygen that is toxic to microbials when activated by light or ultrasound, wherein the thickness correspond to a distance separating the first surface and the second surface (see Fig. 1b), which also reads on opaque to light because the photosensitizer absorbs light; additionally a layer, such as layer 307 in Fig. 3, which reflects light and would read on a layer being opaque to light, wherein Fig. 3 teaches light can be redirected to a layer that that contains photosensitizer (see Fig. 3 at 306 and 310); and [0035]), which reads on light directed to a top of the second surface. Additional disclosures include: photosensitizers, such as methylene blue (see [0074]); release layer (see Fig. 4a at 403) disposed on the viscoelastic material (see [0094]); adhesive can be polymethacrylate (see [0049]); optically clear material (see [0045]) or hazy and diffuses light, particularly visible light (see [0046]), which reads on transparent or opaque to visible light; configuration of multiple layers of viscoelastic, photosensitizers, release liners and film backing (see Fig. 4a and Fig. 4b; [0103]; [0108]); thickness of viscoelastic is about 0.5 mil. To 30 mil. (see [0072]; and Fig. 1b), wherein Fig 1b shows the viscoelastic layer (124) is 4 times thicker than the photosensitive layer (125), which would make the total thickness of the film composition to be about 2.5 mil. when the viscoelastic layer is 0.5 mil. Note, the material layers would inherently provide some vapor/moisture barrier or benefit to the composition, because any material would provide some barrier and benefit to a composition even if it’s minuscule. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over APPEANING et al (US 2012/0100039).
	As discussed above, APPEANING teaches a light activated antimicrobial article (see title) composition, wherein the antimicrobial devices may have a construction similar to that of a wound dressing (see [0003]) comprised of: a viscoelastic layer (see Fig. 1b; and [0027]); [0048] of polymer (see [0048], such as polyethylene and olefin-derived resins (see [0054]), wherein adhesive can be in this layer (see [0042]; [0048]), which reads on a first surface/material layer is an adhesive; a photosensitive layer (see Fig. 1b; and [0027]), which absorbs light (see abstract) and transfer the energy from light to singlet oxygen (see [0016]), which reads on the second surface/material layer emits singlet oxygen that is toxic to microbials when activated by light or ultrasound, wherein the thickness correspond to a distance separating the first surface and the second surface (see Fig. 1b), which also reads on opaque to light because the photosensitizer absorbs light; additionally a layer, such as layer 307 in Fig. 3, which reflects light and would read on a layer being opaque to light, wherein Fig. 3 teaches light can be redirected to a layer that that contains photosensitizer (see Fig. 3 at 306 and 310); and [0035]), which reads on light directed to a top of the second surface. Additional disclosures include: photosensitizers, such as methylene blue (see [0074]); release layer (see Fig. 4a at 403) disposed on the viscoelastic material (see [0094]); adhesive can be polymethacrylate (see [0049]); optically clear material (see [0045]) or hazy and diffuses light, particularly visible light (see [0046]), which reads on transparent or opaque to visible light; configuration of multiple layers of viscoelastic, photosensitizers, release liners and film backing (see Fig. 4a and Fig. 4b; [0103]; [0108]); thickness of viscoelastic is about 0.5 mil. To 30 mil. (see [0072]; and Fig. 1b), wherein Fig 1b shows the viscoelastic layer (124) is 4 times thicker than the photosensitive layer (125), which would make the total thickness of the film composition to be about 2.5 mil. when the viscoelastic layer is 0.5 mil. 
The references do not specifically teach adding the thickness in the range as claimed by Applicant.  The thickness in a wound film composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success, especially when APPEANING teaches the thickness of the viscoelastic material may be selected based on or in conjunction with the light source.  For example, design parameters may limit or even require that a particular light source(s) be used, and there may be a minimum amount, or range of amounts, of light that is required to enter the viscoelastic material.  Thus, the thickness of the viscoelastic material may be selected so that the required amount of light from a given light source can enter the material.  A maximum thickness of the viscoelastic material may be required for use in devices designed to be particularly thin (see [0072]).  It would have been customary for an artisan of ordinary skill to determine the optimal thickness in order to best achieve the desired results, such as the in a device designed to be particularly thin. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of thickness would have been obvious at the time of Applicant's invention.
Note, the material layers would inherently provide some vapor/moisture barrier or benefit to the composition, because any material would provide some barrier and benefit to a composition even if it’s minuscule. 
Note, from APPEANING’s teachings above, it would have been obvious for one skilled in the art to use materials that reflects/opaque to light to direct the light to the photosensitizer area.

Response to Arguments
	Applicant argues that Claim 1 is amended to recite "the one or more material layers being opaque to light." The amendment is supported by page 8, 2nd para. Claim 1 further recites, "light or ultrasound being directed to a top of the second surface, the second surface of the film emits singlet oxygen that is toxic to microbial particles incident on the second surface when activated by the light or ultrasound." The amendment is supported by the paragraph bridging pages 3 and 4, and expressly, inherently, and implicitly from Fig. 1. Appeaning discloses a device that includes a viscoelastic material that is adapted to receive light from the light source. The viscoelastic material is described as managing the light in order to distribute and/or deliver the light to locations of the material in order for the light to be absorbed by the photosensitizer. See para. [0028]. Thus, the light is directed to the viscoelastic material and only reaches the photosensitizers internally via the viscoelastic material. See the Figs. la, lb, 2, and 3 in Appeaning. Accordingly, the materials in Appeaning require a light transparent material. Claim 1 describes the one or more materials as opaque, and the light or ultrasound is being directed at the top of the second surface from a light source external to the surface. See Fig. 1 of the present application.
	The Examiner finds this argument unpersuasive, because APPEANING teaches using opaque/reflecting material as well as transparent material, similar to Applicant disclosing using transparent and opaque/reflecting material, especially when the photosensitizer is opaque since it absorbs light. Additionally, Applicant’s Fig. 1 is practically the same as APPEANING Fig. 1b.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618